Taft, C. J.,
dissenting. Admittedly, the right to join in one action the alleged cause of action against defendant Boley for his negligence in colliding with plaintiff in December 1963, with the alleged cause of action against defendant Mackolin for his negligence in colliding with plaintiff in May 1964, is dependent upon Section 2307.191, Revised Code.
Also, admittedly, that statute will authorize joinder in *223the instant case only “if,” to use its words, “there is asserted * * * any right to relief * * * arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all of them will arise in the action.”
It is argued that the December collision and the May collision represent a “series of occurrences,” and that there is “a common question of fact.” Admittedly, there must be both such a “series” and such “a common question.” In my opinion, there is neither.
In Webster’s Third New International Dictionary, it appears that the word “series” is derived from the Latin “serere to join, bind together, entwine, link.” It is defined as “a group of usually three or more things or events standing or succeeding in order and having a like relationship to each other.”
Except for the coincidence that both the December 1963 accident and the May 1964 accident happened to be rear-end collisions and to involve the plaintiff, there is no possible relationship whatever between them.
The words of Section 2307.191, Revised Code, were taken from Rule 20a of the Federal Rules of Civil Procedure. Most of the cases construing those words require the conclusion that the two separate December and May automobile collisions involved in the instant case do not represent a “series of * * * occurrences” within the meaning of those words as used in Section 2307.191, Revised Code.
Stanford v. Tennessee Valley Authority (D. C. Tenn. 1955), 18 F. R. D. 152, was an action to recover for injuries to live stock, crops and land allegedly caused by the emission of fluorine gas fumes from the plants of two defendants located near plaintiff’s property. In the court’s opinion by Miller, District Judge, it is stated:
“An analysis of the complaint discloses that the defendants’ plants are separately owned and operated and that they are located at different distances from the plaintiffs ’ property. Their activities are separate and distinct from each other although they are engaged in the same *224general type of business. There is nothing on the face of the complaint from which it could be concluded that the plaintiff’s claims against the two defendants arise out of the same transaction or occurrence, or out of the same series of transactions or occurrences. The transactions are separate as to each defendant. It follows, therefore, that there is a misjoinder of defendants.”
Forbes v. American Tobacco Co. (D. C. Wis. 1965), 37 F. R. D. 530, was an action to recover damages on account of pulmonary emphysema and related heart injuries alleged to have been caused by breaches of warranties or, in the alternative, negligence of American Tobacco Company with respect to its cigarette products used by plaintiff and by breaches of warranties or, in the alternative, negligence of Hydrite Chemical Company with respect to its muriatic acid product used by plaintiff. In the opinion by Grubb, District Judge, it is stated:
“* * * the right to relief does not arise out of the same transaction, occurrence, or series of transactions and occurrences. The alleged breaches of warranties or negligence of American are separate and distinct from the alleged breaches of warranties or negligence of Hydrite.”
Insull v. New York World-Telegram Corp. (D. C. Ill. 1959), 172 F. Supp. 615, was an action to recover against several defendants for libels that damaged plaintiff. In the opinion by Miner, District Judge, at page 637, it is stated:
“Plaintiff’s claims against the Schlesinger defendants do not arise out of ‘the same transaction, occurrence, or series of transactions or occurrences’ as those asserted against the Trombley or Scripps-Howard defendants. There is no allegation that the alleged libels were published other than independently by the respective sets of defendants. There may well be a ‘question of law or fact common to all of them,’ but this latter, rather than being an alternative test for joinder, is a factor which must also exist in order that claims * * * may be properly joined under Section (a) of Rule 20. * * *”
See also Kenvin v. Newburger, Loeb & Co. (D. C. N. Y. 1965), 37 F. R. D. 473; 9 FR Serv. 2d 20a.2.
*225Lucas v. Juneau (D. C. Alaska 1955), 127 F. Supp. 730, permitted a joinder of the city as the operator of an ambulance which was negligent while carrying plaintiff to secure treatment for injuries caused by negligence of another defendant. This ease merely follows the generally accepted doctrine that the tort-feasor is in no position to avoid liability for an aggravation sustained by the plaintiff in taking one of the steps necessary to obtain further treatment. In the instant case, there is no such connection between the two separate accidents.
In Poster v. Central Gulf Steamship Corp. (D. C. Pa. 1960), 25 F. R. D. 18, joinder was allowed only because the plaintiff’s claim was based upon two occurrences which might result in concurrent liability of both defendants. In the instant case, there can be no such concurrent liability, as is recognized in paragraph three of the syllabus and in the latter part of paragraph two of the syllabus in the majority opinion.
As to any common question of law or fact, it is only suggested that, as stated in paragraph two of the syllabus, “where a tort-produced bodily injury is compounded or aggravated by a subsequent tort, resulting in a single injury, a common question of fact arises, within the purview of Section 2307.191 * * * as to the contribution of each tort-feasor to the compounded injury.”
However, in making that suggestion, it is recognized that, because the two defendants here are independent and not concurrent tort-feasors, each of them can be held responsible only for that part of the damages, resulting from the second collision, that was caused by his independent negligence. See also paragraph three of syllabus and the majority opinion. This represents a recognition that there is no common question of fact in the case.
The question, as to how much damage was caused by the December collision defendant, is necessarily a different question than that of how much damage was caused by the May collision defendant.
Keeks and Bbown, JJ., concur in the foregoing dissenting opinion.